Case 2:21-cv-00040-SPC-NPM Document 26 Filed 03/01/21 Page 1 of 10 PageID 591




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

QUEST SYSTEMS, LLC, as
Trustee of the 16347 Coco
Hammock Land Trust,

             Plaintiff,

v.                                               Case No: 2:21-cv-40-SPC-NPM

DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Trustee
for American Home Mortgage
Assets Trust 2006-2, Mortgage
Pass-Through Certificates,
Series 2006-2,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is Plaintiff Quest Systems, LLC’s Motion for Remand

(Doc. 13) and Defendant Deutsche Bank National Trust Company’s Motion to

Quash Service of Process (Doc. 17). For the following reasons, the Court grants

the motion to quash and denies the motions to remand.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00040-SPC-NPM Document 26 Filed 03/01/21 Page 2 of 10 PageID 592




                         PROCEDURAL BACKGROUND

       This is one of over 25 virtually identical complaints filed across Florida

against Deutsche Bank National Trust Company (“DBNTC”) by Quest’s

attorney, Lee Segal.2 (Doc. 22).3 In short, the plaintiffs in these lawsuits allege

DBNTC’s prosecution of foreclosure actions were “fraudulent, illegal, and

perjurious” and rendered the rulings void. (Doc. 1-1 at 5). First, the plaintiffs

allege DBNTC never legally owned the mortgages it sought to foreclose. (Id.)

Second, the plaintiffs allege that the beneficiaries of the trust holding the

mortgages never authorized the foreclosure suits. (Id.) Third, the plaintiffs

allege DBNTC’s trust license had been revoked so it was illegal for it to act as

a trustee to the pooled mortgages. (Id.) Thus, the plaintiffs allege, DBNTC

engaged in a series of frauds in attempting to collect an unlawful debt,

including recording a lis pendens, in violation of Florida’s Civil Remedies for

Criminal Practices Act, Fla. Stat. § 772.101, et seq.

       The complaints in each case are fundamentally identical except for the

quintessential variables of the plaintiff and property. But these facts are

virtually irrelevant to the legal claims as currently pled.                     Indeed, the

allegations as to the supposed fraudulent behavior in each of the underlying


2 Mr. Segal signed his filings in federal court as Lior Segal, but as Lee Segal in state court.
Mr. Segal’s Florida Bar registration information lists his name as Lee Segal, as does his
admission to the Middle District of Florida.
3 This may be a significant under-estimation, as recent filings reference over 50 virtually

identical cases. (See Case No. 2:21-cv-42-SPC-NPM, Doc. 27).




                                              2
Case 2:21-cv-00040-SPC-NPM Document 26 Filed 03/01/21 Page 3 of 10 PageID 593




foreclosure actions is generalized and not case specific. Tellingly threading

these complaints together, all but one of the complaints before the

undersigned, including those ostensibly filed by attorneys other than Mr.

Segal, have the same transposition typos citing non-existent Fla. Stat. §

772.013(1)–(4) and § 772.014, instead of correct citations to Fla. Stat. §

772.103(1)–(4) and § 772.104. (See Doc. 3 at 15).4

       But the complaints themselves are not the only similarity linking these

cases. Foreclosure actions necessarily take place in the county where the

mortgaged property is located. Nearly every lawsuit filed by Mr. Segal and his

colleagues, however, contain the same procedural oddity: they were filed in a

separate county from the underlying foreclosure action. The instant lawsuit is

the lone exception to the nine cases assigned to the undersigned.

       Another pronounced procedural oddity linking these lawsuits is this

matter before the Court: service of process. Quest sued in Lee County 20th

Judicial Circuit Court on July 17, 2020.             Quest served its complaint and

summons on “CT CORP” at 28 Liberty Street in New York on July 24, 2020.



4The undersigned has nine cases involving these claims against either DBNTC or the Bank
of New York Mellon: 2:21-cv-9-SPC-NPM, 2:21-cv-37-SPC-NPM, 2:21-cv-38-SPC-NPM, 2:21-
cv-39-SPC-NPM, 2:21-cv-40-SPC-NPM, 2:21-cv-42-SPC-NPM, 2:21-cv-47-SPC-NPM, 2:21-cv-
66-SPC-NPM, and 2:21-cv-80-SPC-NPM. Seven have transposition errors as to § 772.103.
Eight have transposition errors as to § 772.104. The only complaint that contains multiple
counts, Case 2:21-cv-47-SPC-NPM, is not internally consistent as to its transposition errors,
with Count 1 citing § 772.103 and § 772.104, Count 2 citing § 772.013 and § 772.014, and
Count 3 citing § 772.103 and § 772.014. Only one case, 2:21-cv-80-SPC-NPM, appears to
correctly cite the statutes invoked.




                                             3
Case 2:21-cv-00040-SPC-NPM Document 26 Filed 03/01/21 Page 4 of 10 PageID 594




(Doc. 17-1). On July 27, 2020, CT Corporation System (“CT”) sent a letter to

Mr. Segal indicating that CT was not the registered agent of DBNTC and

would be unable to forward the complaint and summons purportedly served by

Levey. (Doc. 17-2).5

       Quest sought default thrice in state court, ultimately receiving it August

17, 2020. (Doc. 1-3 at 1). Quest then moved for summary judgment after

default.   (Id.)   It was granted on September 21, 2020 in the amount of

$1,019,370.00. (Id.; Doc. 13 at 4). DBNTC appeared on January 14, 2021,

moving to quash service. (Doc. 1-6 at 55). DBNTC then removed the matter

to federal court based on diversity jurisdiction on January 15, 2021. (Doc. 1).

                              MOTION TO REMAND

       Multiple motions are before the Court, but Quest’s motion to remand

must be addressed first given it implicates the Court’s jurisdiction. See Univ.

of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999) (“[A]

federal court must remand for lack of subject matter jurisdiction

notwithstanding the presence of other motions pending before the court.”).

Quest argues that DBNTC’s notice of removal was untimely because its

complaint was served on July 24, 2020, but removal was not effected until




5CT had sent Mr. Segal at least 21 letters indicating the same—that CT is not the registered
agent for DBNTC and could not accept service on its behalf—between July 15 and October
27, 2020. (Doc. 17-5).




                                             4
Case 2:21-cv-00040-SPC-NPM Document 26 Filed 03/01/21 Page 5 of 10 PageID 595




January 15, 2021, well beyond the 30-day time limit. DBNTC responds that

removal was timely because the complaint has never been properly served and

notice of removal was filed shortly after DBNTC first learned of this case.

      A notice of removal “shall be filed within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is based.” 28

U.S.C. § 1446(b)(1).      A “defendant’s time to remove is triggered by

simultaneous service of the summons and complaint, or receipt of the

complaint, ‘through service or otherwise,’ after and apart from service of the

summons, but not by mere receipt of the complaint unattended by any formal

service.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-

48 (1999). “Even where a defendant has actual notice of the filing of a suit,

service of process is ineffective where it does not comply with the rules of

service.” Hunt v. Nationstar Mortg., LLC, 782 F. App’x 762, 764 (11th Cir.

2019) (per curiam). “In actions removed from state court, the sufficiency of

service of process prior to removal is determined by the law of the state from

which the action was removed.” Rentz v. Swift Transp. Co., Inc., 185 F.R.D.

693, 696 (M.D. Ga. 1998); Usatorres v. Marina Mercante Nicaraguenses, S.A.,

768 F.2d 1285, 1286 n.1 (11th Cir. 1985).

      Here, the parties cannot reasonably dispute that DBNTC’s notice of

removal was untimely if service was proper, and timely if service was




                                        5
Case 2:21-cv-00040-SPC-NPM Document 26 Filed 03/01/21 Page 6 of 10 PageID 596




improper.     Thus, resolution of the motion to remand turns entirely on

resolution of DBNTC’s motion to quash.

                               MOTION TO QUASH

      Florida law sets specific requirements for serving financial institutions.

Fla. Stat. § 48.092. Financial institutions may designate a registered agent for

service of process within the state, but it is not required.                Fla. Stat. §

655.0201(2). If the financial institution has no registered agent, “service may

be made to any officer, director, or business agent of the financial institution

at its principal place of business or at any other branch, office, or place of

business in the state.” Fla. Stat. § 655.0201(3)(a).

      DBNTC is a national banking organization formed under the laws of the

United States and is authorized by the United States Department of Treasury

to transact in the business of banking and to act as a fiduciary. (Doc. 17-4).

DBNTC’s main office is in Los Angeles, California and its primary trust

operations office is in Santa Ana, California. (Doc. 17-3 at 3; see Doc. 17-4).6

DBNTC does not have a branch, office, or place of business in Florida. (Doc.

17-3 at 3). Like many Deutsche Bank-affiliated entities (see Doc. 10-1 at 1;




6 A cursory search on the United States Securities and Exchange Commission’s website
confirms that DBNTC is located in California. U.S. Sec. and Exch. Comm’n, Deutsche Bank
National    Trust    Co    CIK#:      0001020242,       https://www.sec.gov/cgi-bin/browse-
edgar?CIK=1020242 (last accessed March 1, 2021).




                                            6
Case 2:21-cv-00040-SPC-NPM Document 26 Filed 03/01/21 Page 7 of 10 PageID 597




Doc. 11-1 at 1), DBNTC maintained an office at 60 Wall Street to accept service

at that address prior to the COVID-19 pandemic. (see Doc. 11-1).

      Since DBNTC has no registered agent, branch, office, or place of business

in Florida, Quest must have served DBNTC in California to comply with

Florida’s law of service. Quest asserts it first sought to serve Deutsche Bank

at 60 Wall Street, New York, NY, but was instructed to serve CT at 28 Liberty

Street, New York, NY. This is where the defect in Quest’s service begins.

Quest equated DBNTC—Deutsche Bank National Trust Company—with

Deutsche Bank. Regardless of the connection between these two entities (see

Doc. 8) (corporate disclosure statement), Quest has not proved that service

upon some other Deutsche Bank entity effectuates valid service upon DBNTC.

See Amtrust N. Am. v. Sennebogen Maschinenfabrij GmbH, 2020 WL 5441407,

at *11 (M.D. Fla. Aug. 25, 2020) (summons for lawsuit against German

company Sennebogen GmbH served upon its American affiliate, Sennebogen

LLC, was ineffectual), R&R adopted by 2020 WL 5423203, at *1 (M.D. Fla.

Sept. 10, 2020). Nor can Quest prove that attempted service upon Deutsche

Bank’s purported agent, CT, renders valid service upon the separate and

distinct entity of DBNTC.

      Quest seeks to save its service defect by arguing about the pre- and post-

COVID-19 service norms at 60 Wall Street. Levey is familiar with serving

“various Deutsche Bank entities” at 60 Wall Street. (Doc. 10-1 at 1). Before




                                       7
Case 2:21-cv-00040-SPC-NPM Document 26 Filed 03/01/21 Page 8 of 10 PageID 598




the COVID-19 pandemic, Levey and his agents would approach the security

desk for service, then the security personnel would contact the appropriate

Deutsche Bank employee who came to the lobby to accept service. (Id. at 2).

When the COVID-19 pandemic began, 60 Wall Street became vacant and, at

some point, a paper sign was taped up that read: “Please direct all service

to: . . . CT Corporation System Registered Agent, 28 Liberty Street.” (Id. at 2,

6-9). This paper sign was updated in early December 2020 to read: “Please

direct all Deutsche Bank service EXCEPT for service [on] Deutsche Bank

National Trust Company to: . . . CT Corporation.” (Id. at 5, 10). But this

misses the mark. Florida law requires service upon DBNTC in California.

That DBNTC accepted service at 60 Wall Street before March 2020 as a

courtesy does not codify a change to statutes governing service. Moreover,

DBNTC had not designated CT as its registered agent (Doc. 17-3 at 3-4), and,

given the many identical lawsuits handled by Quest’s attorney, Quest had

ample notice that CT was not a registered agent of DBNTC and could not

accept service on its behalf. Service here was defective and must be quashed.

      Florida’s service statutes are strictly enforced. Shurman v. Atl. Mortg.

& Inv. Corp., 795 So. 2d 952, 954 (Fla. 2001). If a party fails to comply with

Florida’s service requirements, subsequent judgments are voidable. Floyd v.

Fed. Nat’l Mortg. Ass’n, 704 So. 2d 1110, 1112 (Fla. Dist. Ct. App. 1998).

DBNTC was never served. Instead, Quest served a purported agent of a non-




                                       8
Case 2:21-cv-00040-SPC-NPM Document 26 Filed 03/01/21 Page 9 of 10 PageID 599




party. This service is so defective that it amounted to no notice whatsoever to

DBNTC of the proceedings. The improper service necessitates a finding of good

cause to void the default judgment. Id.; Fed. R. Civ. P. 55(c) (permitting court

to set aside entry of default for good cause). The irony here is palpable: Quest

failed to appreciate the separate corporate identities of DBNTC and Deutsche

Bank where its complaint asserts a blurring of mortgage owners and mortgage

servicers caused its damages. The continued, knowingly invalid service on

non-party, non-agent CT of lawsuits against DBNTC followed by default

judgments in state court has the same stink of fraud-upon-the-court that the

numerous plaintiffs allege was perpetrated upon them. Quest will not be

afforded a set of rules apart from DBNTC.

      Because the Court finds service was defective here, it follows that

DBNTC’s removal to federal court was timely. DBNTC learned of the lawsuit

and promptly removed it within the 30-day time limit. Quest’s motion to

remand is denied.

                               CONCLUSION

      Service here was defective and DBNTC received no notice of the lawsuit.

As soon as DBNTC learned of the state court proceeding, it appeared and

removed this matter to federal court.        That removal was timely and

appropriate. Until Quest serves DBNTC, the Court lacks jurisdiction over it.

The Court will allow 30 days for Quest to properly serve DBNTC. Given the




                                       9
Case 2:21-cv-00040-SPC-NPM Document 26 Filed 03/01/21 Page 10 of 10 PageID 600




 service irregularities in this lawsuit and the related lawsuits, if Quest fails to

 effectuate service, the Court will dismiss this matter with prejudice.

       Accordingly, it is now ORDERED:

       Plaintiff Quest Systems, LLC’s Motion for Remand (Doc. 13) is DENIED.

       Defendant Deutsche Bank National Trust Company’s Motion to Quash

 Service of Process (Doc. 17) is GRANTED. Service is QUASHED and the

 default entered against Deutsche Bank National Trust Company in state court

 is VACATED.

       Plaintiff Quest Systems, LLC must serve Defendant Deutsche Bank

 National Trust Company within 30 days of this Order. Failure to comply will

 result in the Court dismissing this matter with prejudice.

       DONE and ORDERED in Fort Myers, Florida on March 1, 2021.




 Copies: All Parties of Record




                                        10
